DETAILED ACTION
This is the final Office action and is responsive to the papers filed 04/11/2022.  The amendments filed on 04/11/2022 have been entered and considered by the examiner.  Claims 1-7 are currently pending and examined below.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument on pages 7-8 filed on 04/11/2022 regarding claim interpretation under 35 U.S.C. 112(f) have been acknowledged.  The Examiner has removed the 112(f) analysis except for “switching operation unit” in claim 6.

Applicant’s amendment and argument on pages 8-9 filed on 04/11/2022 regarding claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are persuasive.  Claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are withdrawn.  However, upon further consideration, a new ground of rejection is made in view of citations in combination below.

Claim Objections
Claim 7 is objected to because of the following informalities:  
“Wireless communicator” and “image recognizer” in claim 7 do not appear in the specification. “Wireless communicator” appears to correspond to the function provided by the wireless communication unit 10 in [0017], [0042], and [0055] of the specification, and “image recognizer” appears to correspond to the function provided by the image recognition unit 142 in Fig. 4, [0060], and [0076] of the specification.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2018046183 A1; hereinafter Peters) in view of Shimizu et al. (US 20160282865 A1; hereinafter Shimizu).

Regarding claim 1, Peters discloses:
A vehicle cleaner system (Fig. 2 - LIDAR defroster 120) mounted on an autonomous driving vehicle (Fig. 1 – host vehicle 100) including a vehicle controller (Fig. 2 – processor 130) configured to selectively execute an autonomous driving mode (autonomous mode; [0015]) in which an accelerator control signal (accelerating control signal; [0015]), a brake control signal (braking control signal; [0015]), and a steering control signal (steering control signal; [0015]) are generated in accordance with an output from an external sensor (LIDAR sensor 105; [0015]) acquiring information on outside of the vehicle (the processor 130 controls the autonomous mode controller 115 in generating accelerating, braking and steering control signals according to the sensor signals output by the sensor 105 located on the host vehicle 100; [0015]) and a manual driving mode (non-autonomous mode; [0012]) in which the accelerator control signal, the brake control signal, and the steering control signal are generated independently of the output from the external sensor (the processor 130 permits non-autonomous mode of the host vehicle 100 which the driver controls the acceleration, brake and steering and the control is independent of sensor signals output by the sensor 105 located on the host vehicle 100; [0012], [0015]), the vehicle cleaner system comprising: 
a cleaner (Fig. 2 – LIDAR defroster 120) configured to clean the external sensor (LIDAR defroster 120 may melt the frost accumulated on the lens of the LIDAR sensor, thus cleaning the lens of LIDAR sensor; [0016]); and 
a cleaner controller (Fig. 2 – processor 130) configured to control the cleaner (the processor 130 may cause LIDAR defroster 120 to execute the defrost operation; [0016]), 
wherein when the vehicle controller switches from the manual driving mode to the autonomous driving mode (the processor 130 may permit the autonomous mode from non-autonomous mode; Fig. 4, [0027]-[0035]), the vehicle controller is configured to, after the cleaner controller causes the cleaner to clean the external sensor (the processor 130 may cause, in block 440, the LIDAR defroster 120 execute the defrost operation to clean the lens of the LIDAR sensor; Fig. 4, [0027]-[0035]) or after a diagnosis is performed to ascertain whether or not the external sensor needs to be cleaned (the process 400 may return to block 415 so that the frost accumulation may be continually monitored while the host vehicle 100 is running, thus continuing monitoring whether the lens is clean; Fig. 4, [0027]-[0035]), switch the manual driving mode to the autonomous driving mode (the processor 130 may, in block 430, permit the autonomous mode when the frost accumulation drops below the predetermined threshold; Fig. 4, [0027]-[0035]).

Peters does not specifically disclose:
a cleaner configured to discharge a cleaning medium to clean the external sensor.

However, Shimizu discloses:
a cleaner (cleaning device 18; Fig. 1, [0042]) configured to discharge a cleaning medium to clean the external sensor (peripheral information detecting device 14; [0044])(cleaning device 18 may be a washer device that jets water out onto the peripheral information detecting device 14; [0044]).

Peters and Shimizu are considered to be analogous because they are in the same field of vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peter’s vehicle cleaner system to further incorporate Shimizu’s vehicle cleaner system to discharge water for the advantage of dirt removal from the sensor which results in an enhanced detection performance (Shimizu’s [0007]).

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Shimizu and further in view of Cullinane et al. (US 2016200326 A1; hereinafter Cullinane).

Regarding claim 2, Peters discloses:

wherein the cleaner controller (Fig. 2 – processor 130) is configured to, when the switching advanced notification signal is acquired, cause the cleaner to clean the external sensor (in block 405, the processor 130 determines whether the host vehicle 100 is to be used in the autonomous mode, i.e. acquiring a request signal, in block 440, the processor causes the LIDAR defroster 120 to execute the defrost operation to clean the lens of the LIDAR sensor; Fig. 4, [0027]-[0035]) or perform the diagnosis to ascertain whether or not the external sensor needs to be cleaned (the process 400 may return to block 415 so that the frost accumulation may be continually monitored while the host vehicle 100 is running, thus continuing monitoring whether the lens is clean; Fig. 4, [0027]-[0035]).  

Peter and Shimizu do not specifically disclose: 
wherein the cleaner controller is configured to acquire a switching advanced notification signal for notifying that the vehicle is entering an area in which a driving mode is capable of switching from the manual driving mode to the autonomous driving mode. 

However, Cullinane discloses:
wherein the cleaner controller (Fig. 1 – computer 110) is configured to acquire a switching advanced notification signal for notifying that the vehicle is entering an area (autodrive zone 610/620 in Fig. 6, [0052]-[0053]) in which a driving mode is capable of switching from the manual driving mode to the autonomous driving mode (computer 100 may initiate the autonomous driving mode in autodrive zones which have been pre-approved or otherwise designated for initiating driving in the autonomous driving mode; [0052]-[0053]). 

Peters and Cullinane are considered to be analogous because they are in the same field of vehicle control that decides when to switch between autonomous and manual modes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters’ detection system that cleans the sensor when a request signal is received that determines the vehicle is to be used in the autonomous mode to further incorporate Cullinane’s signal that defines the signal to be a signal that is generated to indicate the vehicle has entered the autodrive zone so that the vehicle may be used in the autonomous mode.  By determining that the vehicle has entered the autodrive zone, Cullinane’s computer may assist the user in identifying safe or unsafe conditions of the vehicle for switching from manual to autonomous mode (Cullinane’s [0062]-[0064]). 

Regarding claim 3, Peters discloses:
wherein the cleaner controller (Fig. 2 – processor 130) is configured to 
after the switching advanced notification signal is acquired and the external sensor is cleaned (in block 405, the processor 130 determines whether the host vehicle 100 is to be used in the autonomous mode, i.e. acquiring a request signal, in block 440, the processor causes the LIDAR defroster 120 to execute the defrost operation to clean the lens of the LIDAR sensor; Fig. 4, [0027]-[0035]), perform a determination to ascertain whether or not the external sensor is clean (the process 400 may return to block 415 so that the frost accumulation may be continually monitored while the host vehicle 100 is running, thus continuing monitoring whether the lens is clean; Fig. 4, [0027]-[0035]), and 
output a cleaning signal to the vehicle controller (Fig. 2 – processor 130) when it is determined that the external sensor is clean, and the autonomous driving mode is executable (the processor 130 may, in block 430, permit the autonomous mode when the frost accumulation drops below the predetermined threshold; Fig. 4, [0027]-[0035]).  

Peters and Shimizu do not specifically disclose:
wherein the autonomous driving vehicle includes 
a switchable display configured to display to a user to indicate that the autonomous driving mode is executable, and 
the switchable display is configured to display that the autonomous driving mode is executable.

However, Cullinane discloses:
wherein the autonomous driving vehicle (Fig. 1 – vehicle 101) includes 
a switchable display (Fig. 1 – display 152) configured to display to a user to indicate that the autonomous driving mode is executable (display 152 displays image 850 indicating that the autonomous driving system 100 and computer 110 is ready to take control of the vehicle; [0085]), and 
the switchable display is configured to display that the autonomous driving mode is executable (display 152 displays image 850 indicating that the computer 110 is ready for the autonomous driving mode; [0085]).
	

Peters and Cullinane are considered to be analogous because they are in the same field of vehicle control that decides when to switch between autonomous and manual modes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters’ detection system that cleans the sensor when a request signal is received and permits autonomous mode when the sensor is clean to further incorporate Cullinane’s display that displays to the driver that the autonomous driving mode is executable.  By using Cullinane’s display, the driver may be better informed and/or get ready for the switch (Cullinane’s [0085]). 

Regarding claim 4, Peters discloses:
wherein the cleaner controller (Fig. 2 – processor 130) is configured to, after the switching advanced notification signal is acquired (in block 405, the processor 130 determines whether the host vehicle 100 is to be used in the autonomous mode, i.e. acquiring a request signal; Fig. 4, [0027]-[0035]) and a determination is performed to ascertain whether or not the external sensor needs to be cleaned (the process 400 may return to block 415 so that the frost accumulation may be continually monitored while the host vehicle 100 is running, thus continuing monitoring whether the lens is clean; Fig. 4, [0027]-[0035]), output a cleaning signal to the vehicle controller (Fig. 2 – processor 130) when it is determined that the external sensor does not need to be cleaned, and the autonomous driving mode is executable (the processor 130 may, in block 430, permit the autonomous mode when the frost accumulation drops below the predetermined threshold.  In other words, when the frost accumulation drops below the predetermined threshold, the lens does not need to be cleaned, and the autonomous mode is still permitted; Fig. 4, [0027]-[0035]).

Peters and Shimizu do not specifically disclose:
wherein the autonomous driving vehicle includes 
a switchable display configured to display to a user that the autonomous driving mode is executable, and 
the switchable display is configured to display to indicate that the autonomous driving mode is executable.

However, Cullinane discloses:
wherein the autonomous driving vehicle (Fig. 1 – vehicle 101) includes 
a switchable display (Fig. 1 – display 152) configured to display to a user that the autonomous driving mode is executable (display 152 displays image 850 indicating that the autonomous driving system 100 and computer 110 is ready to take control of the vehicle; [0085]), and 
the switchable display is configured to display to indicate that the autonomous driving mode is executable (display 152 displays image 850 indicating that the computer 110 is ready for the autonomous driving mode; [0085]).

Peters and Cullinane are considered to be analogous because they are in the same field of vehicle control that decides when to switch between autonomous and manual modes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters’ detection system that determines whether the sensor needs to be cleaned when a request signal is received and permits autonomous mode when the sensor does not need to be cleaned to further incorporate Cullinane’s display that displays to the driver that the autonomous driving mode is executable.  By using Cullinane’s display, the driver may be better informed and/or get ready for the switch (Cullinane’s [0085]).

Regarding claim 5, Peters discloses:
wherein the cleaner controller (Fig. 2 – processor 130) is configured to 
after the switching advanced notification signal is acquired (in block 405, the processor 130 determines whether the host vehicle 100 is to be used in the autonomous mode, i.e. acquiring a request signal; Fig. 4, [0027]-[0035]) and the determination is performed to ascertain whether or not the external sensor needs to be cleaned (the process 400 may return to block 415 so that the frost accumulation may be continually monitored while the host vehicle 100 is running, thus continuing monitoring whether the lens is clean; Fig. 4, [0027]-[0035]), when it is determined that the external sensor needs to be cleaned (in block 425, it is determined that the frost accumulation exceeds the predetermined threshold, indicating the lens needs to be cleaned), cause the cleaner to clean the external sensor (in block 440, the processor causes the LIDAR defroster 120 to execute the defrost operation to clean the lens of the LIDAR sensor; Fig. 4, [0027]-[0035]), 
perform a determination to ascertain whether or not the external sensor is clean after cleaning the external sensor (process 400 returns to block 415 to monitor the frost accumulation after the processor causes the LIDAR defroster 120 to execute the defrost operation to clean the lens of the LIDAR sensor), and 
when it is determined that the external sensor is clean, output the cleaning signal to the vehicle controller (Fig. 2 – processor 130), and the autonomous driving mode is executable (the processor 130 may, in block 430, permit the autonomous mode when the frost accumulation drops below the predetermined threshold; Fig. 4, [0027]-[0035]).  
	
	Peters and Shimizu do not specifically disclose:
the switchable display is configured to displays to indicate that the autonomous driving mode is executable.

However, Cullinane discloses:
the switchable display (Fig. 1 – display 152) is configured to displays to indicate that the autonomous driving mode is executable (display 152 displays image 850 indicating that the autonomous driving system 100 and computer 110 is ready to take control of the vehicle; [0085]).
	
Peters and Cullinane are considered to be analogous because they are in the same field of vehicle control that decides when to switch between autonomous and manual modes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters’ detection system that continuously monitor whether the sensor needs to be cleaned and permits autonomous mode when the sensor is clean to further incorporate Cullinane’s display that displays to the driver that the autonomous driving mode is executable.  By using Cullinane’s display, the driver may be better informed and/or get ready for the switch (Cullinane’s [0085]).

Regarding claim 6, Peters and Shimizu do not specifically disclose:
wherein the vehicle controller is configured to, when a switching signal is acquired from a switching operation unit, which is configured to be operable by the user while the switchable display displays that the autonomous driving mode is executable, end the manual driving mode and execute the autonomous driving mode.

However, Cullinane discloses:
wherein the vehicle controller (Fig. 1 – computer 110) is configured to, when a switching signal is acquired from a switching operation unit (Fig. 1 – display 152)(computer 110 acquires activation or deactivation of the autonomous driving mode from display 152; [0036]), which is configured to be operable by the user while the switchable display displays that the autonomous driving mode is executable (activating or deactivating autonomous driving mode of the user; press ON Button in 850 of Fig. 8, [0036]), end the manual driving mode and execute the autonomous driving mode (after pressing ON Button in 850 of Fig. 8, the manual driving mode ends and the autonomous driving mode is activated, [0036]).

Peters and Cullinane are considered to be analogous because they are in the same field of vehicle control that decides when to switch between autonomous and manual modes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters’ detection system that cleans the sensor when a request signal is received and permits autonomous mode when the sensor is clean to further incorporate Cullinane’s display that allows the driver to activate the autonomous driving mode.  By using Cullinane’s display, the driver may activate the autonomous driving mode when he is ready for the switch (Cullinane’s [0085]). 

Regarding claim 7, Peters discloses:
An autonomous driving vehicle (Fig. 1 – host vehicle 100) comprising: 
a vehicle controller (Fig. 2 – processor 130) configured to selectively execute an autonomous driving mode (autonomous mode; [0015]) in which at least one of an accelerator control signal (accelerating control signal; [0015]), a brake control signal (braking control signal; [0015]), and a steering control signal (steering control signal; [0015]) is generated in accordance with an output from an external sensor (LIDAR sensor 105; [0015]) acquiring information on outside of the vehicle (the processor 130 controls the autonomous mode controller 115 in generating accelerating, braking and steering control signals according to the sensor signals output by the sensor 105 located on the host vehicle 100; [0015]) and a manual driving mode (non-autonomous mode; [0012]) in which the accelerator control signal, the brake control signal, and the steering control signal are generated independently of the output from the external sensor (the processor 130 permits non-autonomous mode of the host vehicle 100 which the driver controls the acceleration, brake and steering and the control is independent of sensor signals output by the sensor 105 located on the host vehicle 100; [0012], [0015]), 
a cleaner (Fig. 2 – LIDAR defroster 120) configured to clean the external sensor (LIDAR defroster 120 may melt the frost accumulated on the lens of the LIDAR sensor, thus cleaning the lens of LIDAR sensor; [0016]); and 
a cleaner controller (Fig. 2 – processor 130) configured to control the cleaner (the processor 130 may cause LIDAR defroster 120 to execute the defrost operation; [0016]), 
wherein the cleaner controller is configured to, when the switching advanced notification signal has been acquired (in block 405, the processor 130 determines whether the host vehicle 100 is to be used in the autonomous mode, i.e. acquiring a request signal; Fig. 4, [0027]-[0035]), cause the cleaner to clean the external sensor (in block 440, the processor causes the LIDAR defroster 120 to execute the defrost operation to clean the lens of the LIDAR sensor; Fig. 4, [0027]-[0035]) or perform a diagnosis to ascertain whether or not the external sensor needs to be cleaned by the cleaner (the process 400 may return to block 415 so that the frost accumulation may be continually monitored while the host vehicle 100 is running, thus continuing monitoring whether the lens is clean; Fig. 4, [0027]-[0035]), and 
wherein when the vehicle controller switches from the manual driving mode to the autonomous driving mode (the processor 130 may permit the autonomous mode from non-autonomous mode; Fig. 4, [0027]-[0035]), the vehicle controller is configured to, after the external sensor is cleaned by the cleaner (the processor 130 may cause, in block 440, the LIDAR defroster 120 execute the defrost operation to clean the lens of the LIDAR sensor; Fig. 4, [0027]-[0035]) or after the diagnosis is performed to ascertain whether or not the external sensor needs to be cleaned (the process 400 may return to block 415 so that the frost accumulation may be continually monitored while the host vehicle 100 is running, thus continuing monitoring whether the lens is clean; Fig. 4, [0027]-[0035]), switch the manual driving mode to the autonomous driving mode (the processor 130 may, in block 430, permit the autonomous mode when the frost accumulation drops below the predetermined threshold; Fig. 4, [0027]-[0035]).

Peters does not specifically disclose:
a cleaner configured to discharge a cleaning medium to clean the external sensor,
wherein the cleaner controller is configured to acquire a switching advanced notification signal from a navigation system, a wireless communicator or an image recognizer configured to notify that the vehicle is entering an area in which the autonomous driving mode is executable, or from a switch configured to be operated by a user.

However, Shimizu discloses:
a cleaner (cleaning device 18; Fig. 1, [0042]) configured to discharge a cleaning medium to clean the external sensor (peripheral information detecting device 14; [0044])(cleaning device 18 may be a washer device that jets water out onto the peripheral information detecting device 14; [0044]).

Shimizu does not specifically disclose:
wherein the cleaner controller is configured to acquire a switching advanced notification signal from a navigation system, a wireless communicator or an image recognizer configured to notify that the vehicle is entering an area in which the autonomous driving mode is executable, or from a switch configured to be operated by a user.

However, Cullinane discloses:
wherein the cleaner controller (Fig. 1 – computer 110) is configured to acquire a switching advanced notification signal from a navigation system, a wireless communicator or an image recognizer configured to notify that the vehicle is entering an area (autodrive zone 610/620 in Fig. 6, [0052]-[0053]) in which the autonomous driving mode is executable (computer 100 may initiate the autonomous driving mode in autodrive zones which have been pre-approved or otherwise designated for initiating driving in the autonomous driving mode; [0052]-[0053]), or from a switch (Fig. 1 – display 152) configured to be operated by a user (computer 110 acquires activation or deactivation of the autonomous driving mode from display 152; [0036]).

Peters, Shimizu and Cullinane are considered to be analogous because they are in the same field of vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peter’s vehicle cleaner system to further incorporate Shimizu’s vehicle cleaner system to discharge water for the advantage of dirt removal from the sensor which results in an enhanced detection performance (Shimizu’s [0007]), and to have modified Peters’ detection system that determines whether or not the sensors needs to be cleaned and cleans the sensor when a request signal is received determining the vehicle is to be used in the autonomous mode to further incorporate Cullinane’s signal that defines the signal to be a signal that is generated by the user or generated to indicate the vehicle has entered the autodrive zone so that the vehicle may be used in the autonomous mode.  By determining that the user request or that the vehicle has entered the autodrive zone, Cullinane’s computer may better assist the user in switching from manual to autonomous mode (Cullinane’s [0062]-[0064]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rice et al. (US 10173646 B1) discloses a sensor cleaning system for autonomous vehicle.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665